Citation Nr: 1623776	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches, prior to November 5, 2014.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2011 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file. 

In April 2014, the Board, in pertinent part, remanded the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent from July 28, 2008, for migraine headaches, and denied such claim in a May 2015 decision.  Such decision also found that the issue of TDIU was not raised in the record.  

The Veteran appealed the Board's decision only to the extent that such denied an initial disability rating in excess of 30 percent prior to November 5, 2014, for migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  As discussed below, in December 2015, the Court granted the Secretary and the Veteran's (the parties') December 2015 Joint Motion for Remand (Joint Motion).  The parties also agreed that the Board erred when it found that the issue of TDIU was not reasonably raised by the record.  As such, the Board's decision was vacated and remanded only to the extent that it denied an initial disability rating in excess of 30 percent prior to November 5, 2014, for migraine headaches, and, upon remand, the Board was asked to consider whether the Veteran was entitled to TDIU for his migraine headaches, pursuant to the Joint Motion.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headaches have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for migraines was granted and an initial rating was assigned in the November 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  

The Veteran was afforded VA headache examinations in October 2009 and, most recently, in November 2014, following the April 2014 Board remand.  These examinations are adequate to adjudicate the Veteran's increased rating claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, testimony regarding the current severity of the Veteran's migraines and the impact it has on his daily life was offered.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Furthermore, following the hearing, the Board remanded the appeal, in pertinent part, to obtain Social Security records and obtain a current VA examination regarding the severity of the Veteran's migraine headaches.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Moreover, given the above development, the Board finds that there has been substantial compliance with prior remand directives, and no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Accordingly, as all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Throughout the appeal period, the Veteran's migraine headaches have been rated as 30 percent disabling under 38 C.F.R. § 4.12a, DC 8100.  The Board notes that from November 5, 2014, the Veteran's migraines are rated as 50 percent disabling; such rating is not on appeal.  A 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over last several months, and a 50 percent rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

The term "productive of severe economic inadaptability" is also not defined in VA law.  However, the Court has held that it is not synonymous with unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 446-7 (2004).

VA treatment records document ongoing treatment for the Veteran's headache disability.  In January, May, and June 2008, the Veteran complained of migraine headaches and received prescribed amitriptyline for migraine prevention.  

Private hospital treatment records from July and August 2008 note his report of chronic headaches, including migraines with sensitivity to light and sound which had continued for the past few weeks, although he stated that he had received an injection of Dilaudid and antiemetic with good results.  In late August 2008, he reported his headaches were slightly improved and that he was taking Vicodin to help him sleep.  

Additional private hospital records from October and November 2008 document three separate trips to the emergency room over the period of a month for the Veteran's migraine headaches.  

The Veteran was first afforded a VA neurologic examination regarding his headaches in October 2009, at which time he reported intermittent headaches for 40 years.  Specifically, he stated he had headaches a few times per week and severe migraine headaches a few times per month.  He reported that his severe migraines had decreased in frequency since beginning chronic morphine pain therapy due to unrelated conditions.  Prior to starting morphine therapy, he had experienced severe headaches two days per week which were debilitating.  He was not employed at the time of the examination, but reported that he would have to stay home from work a few times per month when he was working.  The examiner diagnosed migraine headaches which were debilitating once per month, and noted that the frequency has diminished since started narcotic therapy.  The examiner noted that the increased frequency of the Veteran's milder headaches was likely related to medication overuse from chronic opioid use and represented a separate headache disorder; nevertheless, he noted that the Veteran was likely debilitated two to three days per month through most of his life from his migraine headache disorder.  

Within February 2010 VA treatment records, a treating physician noted that the Veteran's chronic analgesic use was probably contributing to his pain symptoms and headaches.   At an October 2010 neurology consult, it was noted that the Veteran's migraines remained disruptive.  In February 2011, the Veteran reported experiencing migraines nine times per month.  Similarly, in March 2011, he reported approximately eight migraines per month.  

At the March 2011 Board videoconference hearing, the Veteran testified that his headaches had gotten worse and more frequent over the past six years, and that they averaged seven to fourteen per month.  He clarified that not all of his headaches were full-blown incapacitating migraines, but he estimated that 80 percent of his headaches were incapacitating and lasted for three hours, during which time he would curl up in a dark room with no light or sound.  Overall, he reported his headaches had a major impact on his daily activities.  

In April 2011, the Veteran reported having migraines two to four times per month.  That same month, he stated that he had eight to twelve headaches per month over the last few months, and that the frequency had fluctuated over the years.  In late April 2011, he reported eight to fourteen migraines per month.  In October 2011, he reported migraines approximately eight times per month, and noted that he had recently received Botox injections with no relief.  Later that same month, he reported having twelve migraines in the past month.  

In January 2012, the Veteran reported eight to fourteen migraines per week.  He noted that the Botox injections had not helped and requested narcotic pain medication.  

In June 2012, he reported approximately fifteen headaches per month, lasting three to four hours.  In November 2012, he stated that he was still experiencing migraines three times per week, but that he was feeling better.  In December 2012, the Veteran sought a third treatment opinion for his headaches.  He stated that he was having approximately fifteen headaches per month, eight of which were debilitating.  

In March 2013, the Veteran reported that he had not taken narcotics for two weeks and that his headaches were better.  He was subsequently taken off all pain medication.  In June 2013 and later in December 2013, he reported ongoing migraines three times per week, which was unchanged.  In February 2014, the Veteran reported that this migraines were worse.  In October 2014, he reported headaches give times per week, helped by Excedrin, and migraines twice per week, for which he was not using any medication.  

In November 2014, the Veteran again underwent a VA headaches examination.  The Veteran reported that he had tried different treatments, including oral medications and Botox injections, with no significant relief.  He stated that he got tired of going to the emergency room for his migraines, and reported more than five prostrating attacks per month, during which time he would lay in the dark.  The examiner noted his symptoms of constant, throbbing headache pain localized to the right side of his head, nausea, vomiting, sensitivity to light and sound, changes in vision, and sensory changes.  The examiner concluded that the Veteran had characteristic prostrating attacks of migraines on average once every month which were productive of severe economic inadaptability.  Moreover, the Veteran reported functional impact upon his ability to work in that he was unable to concentrate on sedentary or physical tasks during a prostrating headache.  

In March 2016, the Veteran underwent a private evaluation.  Such examination report detailed that, beginning in 2003, the Veteran would miss three days a week of work, or have to leave early due to prostrating headaches, which would last from 4-24 hours.  The examiner indicated that since 2003, the Veteran had been suffering from migraines 8 to 14 times per month, lasting up to one day each, with a pain intensity as high as 10/10.  The Veteran relayed that he had ceased working due to his migraine headaches.  The examiner found that the Veteran could not perform even sedentary work due to his migraine headaches, noting that, even when he was not absent from work due to his migraines, such caused sleep disturbance, resulting in daytime fatigue and problems concentrating, making employment difficult.  

Given the evidence of record, the Board finds that an initial disability rating of 50 percent, and no higher, is warranted beginning July 28, 2008.  As an initial matter, the Board notes that the November 2014 and March 2016 examination reports have been relied upon as retrospective opinions, as the Veteran provided pertinent history regarding the severity and frequency of his migraine headaches.  Such rating is assigned in light of the Veteran's frequent prostrating headaches-averaging approximately 14 per month-sometimes necessitating emergency treatment, and that the severity of his migraines are capable of producing severe economic inadaptability.  Indeed, the Veteran reported missing approximately 12 days of work per month and that he ultimately quit his job due to his migraine headaches.  Even if such were not the case, the Board finds that the frequency and severity of the Veteran's migraine headaches is capable of producing severe economic inadaptability, as outlined in Pierce.  As for the potential of an even higher rating, the 50 percent rating assigned is the maximum schedular rating available for this disability.  This rating contemplates the Veteran's prostrating headaches and the severe economic inadaptability manifested by his migraine headaches occurring, on average, approximately fourteen times per month and his inability to maintain employment.  

In determining that the preponderance of the evidence of record supports the assignment of an initial 50 percent rating for the Veteran's migraine headaches, the Board has also considered the Veteran's lay statements regarding the severity of his migraines, of which he is competent to report.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A review of the record does not show any additional functional impairment associated with the Veteran's service-connected migraine headaches so as to warrant consideration of alternate rating codes.

Accordingly, for these reasons, and resolving all reasonable doubt in the Veteran's favor, an initial disability rating of 50 percent, and no higher, is warranted beginning July 28, 2008.  

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints are contemplated by the rating criteria under which his disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial 50 percent rating for migraine headaches is granted.


REMAND

As stated above, the December 2015 Joint Motion found that the Board erred in finding that a TDIU claim had not been raised by the record, and, on remand, directed that the Board consider the claim on the merits.  The Board notes that subsequent to the Joint Motion, the Veteran filed a claim for TDIU in April 2016 and such was denied in a June 2016 Rating Decision.  However, as the Court essentially found that a TDIU claim was before the Board as part of the May 2015 decision, the Board will retain jurisdiction over such claim.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The Veteran claims he is unemployable due to his migraine headaches.  His service-connected disabilities do not satisfy the schedular requirements for a TDIU.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.   

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.

Based on the above determination that the Veteran's migraine headaches are productive of severe economic inadaptability, and the March 2016 private evaluation stating that the Veteran is unemployable due to his migraine headaches, the Board finds that a remand is warranted in order for the AOJ to refer the Veteran's TDIU claim for extraschedular consideration in the first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The claims folder and a copy of this REMAND should be provided to the Director of Compensation and Pension. 

2.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


